Matter of Teachout (2017 NY Slip Op 06744)





Matter of Teachout


2017 NY Slip Op 06744


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


961 CA 16-01911

[*1]OF SHIRLEY MAE TEACHOUT, DECEASED. - ALMA P. HUSSAIN, PETITIONER-APPELLANT; GARY H. TEACHOUT, RESPONDENT-RESPONDENT.


GUY LAW OFFICE, SYRACUSE (FREDERICK R. GUY OF COUNSEL), FOR PETITIONER-APPELLANT.

	Appeal from an order of the Surrogate's Court, Onondaga County (Ava S. Raphael, S.), entered January 11, 2016. The order, among other things, denied the petition in part. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision by the Surrogate.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court